Order, Supreme Court, New York County, entered September 7,1978, granting plaintiff’s motion for summary judgment in lieu of complaint, *531unanimously reversed, on the law, and summary judgment granted to the defendant dismissing the complaint, without costs and disbursements. The promissory demand note dated July 29, 1976, in the principal amount of $50,000, with interest at the rate of 10% per annum, is patently usurious and, therefore, void under section 5-511 of the General Obligations Law. Section 5-519 of the General Obligations Law "was never intended and cannot be construed to emasculate [General Business Law, § 373 (now General Obligations Law, § 5-511)]” (Bowery Sav. Bank v Nirenstein, 269 NY 259, 264). When a note reserves to the lender an illegal rate of interest, that will satisfy the borrower’s burden of proving a usurious loan (Matter of Dane, 55 AD2d 224). Concur—Fein, J. P., Sandler, Sullivan, Bloom and Lupiano, JJ.